Calhoon, J.,
delivered the following concurring opinion:
If everything had been regular and complete, Mann would have had the title by his purchase under the decree of sale, and so, now appellant, who claims under him, would have it. The widow of A. I. Bobbitt died in June, 1904, and his heirs, her children, brought this action December 19, 1905, more than a year after her death. The right of appellant depends on § 2113 of the Code of 1811, which bars action against purchaser at probate or chancery sales “ where the sale is in good faith and the purchase money paid, unless brought within one year after such sale.” Dor the reason that, at the date of the sale, the vendee of the widow was in possession and owner of her dower life estate, no action could be brought at law to recover it by the heirs in remainder until she died. As soon as she died, the one-year limitation of the section began to run in favor of the purchaser of the fee at the sale and his grantees, as is fully shown in- Morgan v. Hazlehurst Lodge, 53 Miss., on pages 681 and 682. It is sufficiently shown by the record that the purchase money was paid by the bidder at the chancery sale. The deed to him by the administrator, more than thirty years before the action, shows its receipt, and the report of sale to the court shows that it was paid, and the administrator charges himself with it, and it went into the estate protected by the administrator’s bond. If this is not a prima facie case after thirty-two years, none could be made. There is no hint of bad faith on the part of the administrator. If there was, it could not, without collusion, affect the purchaser who was the highest bidder and paid his money. Sanders v. Sorrell, 65 Miss., 288, 3 South., 661; Summers v. Brady, 56 Miss., 11; Hiller v. Jones, 66 Miss., 636, 6 South., 465. However defective the administration proceedings may be, before or after the sale, the section cures all defects (Morgan v. Hazlehurst Lodge, 53 Miss., 665; Bradley v. Villere, 66 Miss., 399, 6 South., 208), and so the lack of a decree of confirmation is of no avail.
*94It cannot- be that, because there is an outstanding life estate carved out by the law, this beneficent statute, of repose is emasculated to an innocent purchaser of the reversion. Code 1871, § 2170. On the other view, a purchaser of this reversion, though he may be entirely disconnected from the life estate, is without the protection of this statute. .This case is not affected by the majority opinion in Shannon v. Summers, 86 Miss., 829, 38 South., 345, which was where the purchaser bought as an agent of the administrator. Neither is it affected by the case of Jeffries v. Dowdle, 61 Miss., 508, except in favor of my view that the bad faith of the administrator, to affect the honest purchaser, must be by collusion with him. The law itself prevented action at law for recovery pending the outstanding life estate, and so the statute commenced to run as soon as the legal obstruction was removed. Hazlehurst Lodge case, supra, which is sound and ought not to be overruled. The other view sticks in the bark and is at war with the rulings on the general ten-year statute of limitations, as to which all the authorities hold that, where there is a legal outstanding life title, such as dower or tenancy by the curtesy, making impossible an action for recovery, the statute commences to run when the life estate ceases. Take the general statute, and read “one year” instead of “ten years,” and we have the case before us. Groves v. Groves, 57 Miss., 658-661; Gibson v. Jayne, 37 Miss., 164-167.
It is not proper, as appellees want, to add to § 2173 the words “ but this shall not apply to sales of reversionary interests.” This would be rank judicial legislation. Under the statutes, there was the same power to sell reversions as present interests, and, the power existing, the statute applies, to commence as soon as the right of action accrues, free from the legal prohibition to sue. The design of the law was to encourage buyers under decrees of sale. Beally the statement of the case carries with it its own irresistible argument. Suppose the *95widow had never sold her dower interest, but had retained it until she died. In such ease it would seem plain that the heirs of her husband, her own children, could not recover, after one year from her death, against a purchaser then taking possession, who had bought and paid for the reversion in good faith, under decree. Section 2173 has, in common acceptation, become a rule of property, and, more than twenty Legislatures having intervened without changing it, ordinary judicial conservatism should prevent the courts from lightly disturbing titles and breeding lawsuits. The position that the statute (§ 2173, Code 1871) applies only to sales of present interests in possession is, as I see it, untenable. The statute refers in terms to “ any property ” sold. There never was a time when a reversion was not property. It was always liable to sale by chancery decree to pay debts. When it was sold, the sale, even if void, could not be attacked after one year. If there was an outstanding term and attack not allowable until it expired, then there must be the one year after expiration. Any other construction plainly emasculates the import and purpose of the statute. It would eliminate from its scope any outstanding lease. It is useless to discuss § 4, Code 1880, and the corresponding sections in the Codes of 1892 and 1906, because the purchaser here bought under § 2173, Code 1871, and acquired a title not to be affected by subsequent enactment. It was part of his contract. Sigman v. Lundy, 66 Miss., 522-529, 6 South., 645. It was one of the statutory inducements to purchasers, but, if there could have been a repeal of § 2173, Code 1871, there was none because the corresponding sections’ of each subsequent Code (same as Code 1906, § 3122) refer to sales “ hereafter to be made,” showing there was no purpose to disturb sales previously made under § 2173, Code 1871. Note, also, that each of these sections of the subsequent Codes have the new sentence, “ unless brought within two years after possession taken by the purchaser under such sale of the property.” *96This, in itself, effectually disposes of the idea that § 2173 refers only to sales of present interests in possession. If so, the necessity of saying it as to sales “ hereafter to be made ” is not perceived. It would have been just as easy to say it in § 2173. That statute was a very wise one, highly remedial, designed to correct a grave evil, and should have a liberal construction to effectuate its beneficent object. Certainly we should.not restrict its plain scope by judicial interpolation of words not in it.
The case of Kessinger v. Wilson, 53 Ark., 400, 14 S. W., 96, 22 Am. St. Rep., 220, as to when the one-year statute begins .to run, is too isolated and too often demolished to furnish standing ground to appellees. This will appear from the opinion in chief of Judge Mayes and its references, especially the note to Waln v. Sherman, 11 Am. Dec., 624, and its citations and the note to Kessinger v. Wilson, 22 Am. St. Rep., 228, and its citations.